          Case 3:17-cv-05769-RJB Document 211 Filed 12/12/19 Page 1 of 3




 1                                                                     The Honorable Robert J. Bryan

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT TACOMA
 6
     UGOCHUKWU GOODLUCK
 7   NWAUZOR, FERNANDO AGUIRRE-                       No. 3:17-cv-05769-RJB
     URBINA, individually and on behalf of all
 8   those similarly situated,                        [PROPOSED] ORDER
                                                      GRANTING PLAINTIFFS’
 9                                 Plaintiffs,        MOTION TO AMEND NOTICE
                                                      PLAN
10          v.

11   THE GEO GROUP, INC., a Florida
     corporation,
12
                                  Defendant.
13

14          THIS MATTER came before the Court on Plaintiffs’ Motion to Amend the Notice

15   Plan. The Court has reviewed the motion and all evidence submitted in support of, and in

16   opposition, if any, to the motion, as well as the pleadings on file, and is otherwise fully

17   informed.

18          IT IS HEREBY ORDERED AS FOLLOWS:

19          1. Plaintiffs’ Motion is GRANTED;

20          2. Plaintiffs’ plan to limit notice in this case to publication notice, without a
21               direct mail component, is the best notice practicable under the
22
                 circumstances;
23
            3. No later than 14 days after entry of this order, Plaintiffs shall distribute
24
      [ PRO POSED ] ORD ER G RANTING                     SCHROETER GOLDMARK & BENDER
                                                         500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      A MEND ED NO TI CE PLAN (3 :17-cv-                         Phone (206) 622-8000 ● Fax (206) 682-2305
      05769- RJ B)  1
        Case 3:17-cv-05769-RJB Document 211 Filed 12/12/19 Page 2 of 3




 1           notice to the class for a 45-day period as follows:

 2               a. Radio Advertisements: The Administrator will air advertisements on
 3                  Spanish-speaking radio stations in those regions of Mexico and
 4
                    Central America from which a significant portion of Class Members
 5
                    originate. The Administrator will work with Class Counsel to
 6
                    determine a reasonable and effective strategy for distributing these
 7
                    advertisements.
 8
                 b. Online/Social media advertisements: The Administrator will publish
 9
                    advertisements in English and Spanish on Google and Facebook that
10
                    will be accessible both within and outside of the United States. The
11

12                  Administrator will use its best efforts to target these advertisements

13                  to increase the likelihood that they will be seen by Class Members,

14                  and will actively monitor and manage these campaigns to prioritize

15                  those advertisements that are performing best.
16               c. Press release: The administrator will distribute a press release about
17
                    the notice process to U.S., Latin American, and Asian media outlets.
18
          4. Plaintiffs’ Short Form Publication notice is approved and shall be posted in
19
             conspicuous areas of the Northwest Detention Center and other GEO
20
             facilities where class members congregate, and disseminated by other
21
             publication means in the same or substantially similar form.
22

23

24
     [ PRO POSED ] ORD ER G RANTING                  SCHROETER GOLDMARK & BENDER
                                                     500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
     A MEND ED NO TI CE PLAN (3 :17-cv-                      Phone (206) 622-8000 ● Fax (206) 682-2305
     05769- RJ B)  2
         Case 3:17-cv-05769-RJB Document 211 Filed 12/12/19 Page 3 of 3




 1         SO ORDERED, this ___________ day of ___________, 2019.

 2
                                                 ______________________________
 3                                               The Honorable Robert J. Bryan
                                                 UNITED STATES DISTRICT JUDGE
 4   PRESENTED BY:

 5   SCHROETER GOLDMARK & BENDER

 6   s/ Jamal Whitehead
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 8   810 Third Avenue, Suite 500
     Seattle, WA 98104
 9   Tel: (206) 622-8000
     Fax: (206) 682-2305
10   berger@sgb-law.com
     halm@sgb-law.com
11   whitehead@sgb-law.com

12   THE LAW OFFICE OF R. ANDREW FREE
     R. Andrew Free (Admitted Pro Hac Vice)
13   PO Box 90568
     Nashville, TN 37209
14   Tel: (844) 321-3221x1
     Fax: (615) 829-8959
15   andrew@immigrantcivilrights.com

16   OPEN SKY LAW, PLLC
     Devin T. Theriot-Orr, WSBA # 33995
17   20415 – 72nd Avenue S, Suite 110
     Kent, WA 98032
18   Tel: (206) 962-5052
     devin@opensky.law
19
     MENTER IMMIGRAITON LAW PLLC
20   Meena Menter, WSBA #31870
     MENTER IMMIGRATION LAW PLLC
21   8201 – 164th Avenue NE, Suite 200
     Redmond, WA 98052
22   meena@meenamenter.com

23   Class Counsel

24
      [ PRO POSED ] ORD ER G RANTING              SCHROETER GOLDMARK & BENDER
                                                  500 Central Building ● 810 Third Avenue ● Seattle, WA 98104
      A MEND ED NO TI CE PLAN (3 :17-cv-                  Phone (206) 622-8000 ● Fax (206) 682-2305
      05769- RJ B)  3
